Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to papers filed December 18, 2020. Claims 1-10 and 14-23 as per claims filed 1/28/2019 are currently pending.
Applicants’ election without traverse of Group I, e.g., claims 1-10, in response to the restriction requirement filed on 6/18/2020 is acknowledged.
Claims 14-23 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-II is made FINAL.
Therefore, claims 1-10 are currently under examination to which the following grounds are applicable.
Priority
This application is a CON of U.S. Application 15/216,101 filed on 07/21/2016 (now abandoned), which is a CON of U.S. Application 14/197,544, filed 3/05/2014 (now abandoned), which is a CON of U.S. Application 13/059,941 (now abandoned) which is a  35 U.S.C. 371 national stage filing of International Application No. of PCT/JP2009/064676 filed on August 21, 2009, which claims priority under 35 U.S.C. 119(a)-(d)  to Japanese 2008-214711, 08/22/2008 and Japanese 2009-040045, 02/23/2009. 
Filing of an untranslated Japanese copy the publication of PCT/JP2009/064676 filing date February 23, 2009 with the parent Application 13/059,941, filed 2/18/2011 (now abandoned) is acknowledged. Filing of certified untranslated copies of Japanese 2008-214711 
Specification
Cross-Reference to Related Application.
The Application Data Sheet filed on 11/15/2018 is objected to because the cross-reference to related U.S. Application Nos.   14/197544 and 13/059941  require to be updated with the now abandoned U.S. Application Nos. 14/197544 and 13/059941. Appropriate correction is required.
                                           Information Disclosure Statement
    	One of the  information disclosure statement (IDS) submitted on 12/24/2018 is not in compliance with the provisions of 37 CFR 1.97.
	The following documents have not been considered because they have not been provided in the instant application or parent applications. 
At page 3: WO 2007/069666; WO 2008/102602. At page 5, Decision for Patent for Japanese Application 2009-554423 (P**). At  page 6, Japanese Application No. 2009-500116 (AD*). At page 7, Japanese Application 2009-554423 (AE*) , Japanese Application 2010-525721(AF**) , Japanese Application 2010-525721 (AG**) and Kawase et al.,(AK**). At  page 8, Liegeois et al.(AS**). At page 10, Japanese Application 2015-011189 (BI**), Offield et al., (BO**) , Okita et al.,(BP**), at page 11, Rossant et al.,(BY**)(BZ**), at page 12, Solter et al., (CC** and  Takahashi et al (2007) (CI**). The information has been crossed out in the signed copies of the 1449s  and has not been considered as to the merits.
The  information disclosure statement (IDS) submitted on 12/24/2018 (1) are in compliance with the provisions of 37 CFR 1.97 and 1.98. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in its recitation of “a method for producing a target organ in a living body of a non-human mammal having an abnormality associated with lack of development of the target organ in a development stage” because it is unclear whether the term “abnormality” refers to a defect in the target organ, a defect in the host non-human mammal, or both. It is also unclear how the claimed abnormality associated with lack of development of the target organ results in production of the target organ. The practitioner in the art would readily understand that an abnormality associated with lack of development of a target organ would prevent or delay the development or production of said  organ. As such the metes and bound of the claim are indefinite.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 1 recites the narrower statement of the range/limitation “a non-human mammal”(e.g., mouse, rat, pig) and the claim also recites the broad recitation “a different individual mammal”(e.g., human, mouse, rat, pig).
Claim 1 recites the term “derived” in line 3. The metes and bounds of this term are indefinite because “derived” can encompass multiple meanings from the origin of something to deducing something. Any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses tissues as diverse as heart, spinal cord, bone, stomach, intestine, pituitary gland, or bladder, muscle, for example. Therefore, the intended mean of the term, “derived” is vague and indefinite. Recitation of term “obtained or isolated from..” in place of derived which implies a more direct method of acquiring the target organ  would obviate the basis of this rejection. 
Likewise, claims 2, 3, 7 and 10 recite the term “derived” . The metes and bounds of this term are indefinite because “derived” can encompass multiple meanings from the origin of something to deducing something. Therefore, the intended mean of the term, “derived” is vague 
Claim 4 is indefinite in the recitation of “a hair”. It is unclear what is how a hair can be an organ. The specification does not proved a definition of an organ but states in paragraph [0103] “ When a hair is produced as the organ, embryos of a hairless nude mouse can be used as the recipient non-human embryo”. The practitioner in the art would readily understand that an organ is a group of cells or tissues with similar function (see definition of Organ (anatomy) – Wikipedia, pp. 1-8; downloaded on 2/19/2021). Accordingly, it is unclear how the term “one hair” represents an organ. As such the metes and bounds of the claim are indefinite.
Claim 7 is indefinite in its recitation of the term “completely” since it is unclear how this term “completely” is defined, what its metes and bounds are, or to what the term is directed towards.  It is not clear in reference to what extent the target organ is from the different individual mammal. 
Claim 9 is indefinite in its recitation of “a xenogeneic relationship” as it is unclear as to “the relationship” or relationships that are intended as being encompassed by the noted phrase. Cells can be xenogeneic in relation to the prospective recipient in different ways: for example, (a) the parent iPS cells is obtained from a donor of a species different from the species of the prospective recipient (e.g., the parent iPS cells is porcine, and the prospective recipient is a lion; injection of porcine iPS cells into an inner space of a lion blastocyst stage fertilized egg ); (b) an amino acid sequence or polynucleotide sequence of the iPS cells is not encoded by or present in the naturally occurring genome of the recipient genome, non-human mammal, (3) graft outcome in hamster (donors) -to-rat lung xenotransplantation and others. It is suggested that applicant clarify the intended meaning of the noted phrase. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 10 are rejected under 35 U.S.C. 112, first paragraph, or 35 U.S.C. 112(a) because the specification, while being enabling for 
a method for complementation of a Pdx1 associated pancreas deficiency in a pdx1 mouse carrying a homozygous (pdx-1 -/- mouse) or  heterozygous (pdx-1 +/- mouse) knockout mutation in the pdx-1 gene, the  method comprising, 
(A) injecting a rat induced pluripotent stem (iPS) cell into an homozygous Pdx1−/− mouse blastocyst or  heterozygous Pdx1−/− mouse blastocyst; and
(B) transplanting the Pdx1 mouse blastocyst comprising rat iPS cell of step (A) into a womb of a pseudo-pregnant host mouse, allowing the chimeric blastocyst to develop, and allowing the pseudo-pregnant host mouse to give birth to the chimeric pdx1 mice, thereby obtaining homozygous or heterozygous knockout chimeric pdx1 mice, 

 does not reasonably provide enablement for iPS cells of an enormous genus of animal species, including a human iPS cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claim is exceptionally large for reasonably encompassing induced pluripotent stem cells from an enormous genus of individual non-human mammalian species, http:// animaldiversity.org/accounts /Rodentia/ accessed May 3, 2018; pp. 1-5; of record) with the intended use of generating induced pluripotent stem (iPS) cells for complementation of any target organ in a genus of non-human mammals having an abnormality associated with the development of the target organ. 
The nature of Applicant’s invention is the production of intra-mammalian interspecific hybrids, e.g. mouse/rat chimeras. The instant specification discloses examples of  non-human mammalian host animals such as pig, rat, mouse, cattle, sheep, goat, horse, dog, chimpanzee, gorilla and monkey (paragraph [0071] of the published application). However, the instant specification fails to disclose how to make and use induced pluripotent stem cells from sponges, worms, squid, and insects, human, pig, rat, mouse cattle, sheep, goat, horse, dog, chimpanzee, gorilla, orangutan, monkey, marmoset, for example, to generate an enormous genus of combinations. In other words, Applicant has provided no objective evidence that the mouse/rat chimera is predictably successful per the enormous genus of other combination embodiments (>5,500 first iPS cells species into >5,416 second host species) as reasonably encompassed by the claims, e.g. whale/bat chimeras, capybara/lion, porcupine/giraffe chimeras, or pangolin/coati chimeras. While Oct3/4, Klf4 and/or Sox2 transgenes (e.g., Reprogramming Factors inserted into 
In the blastocyst complementation between heterologous species (rat/mouse),the specification teaches at paragraphs [0087], [0090] the generation of a blastocyst (e.g., from fertilized eggs) obtained by crossing  a male Pdx1 (-/-) mouse (founder: which was a Pdx1 (-/-) mouse having a pancreas complemented using mouse iPS cells) with a female Pdx1 (+/-) mouse. The fertilized eggs obtained were advanced to blastocyst in vitro and injected with 10 rat iPS cells marked with EGFP per blastocyst by means of microinjection under a microscope. Injected blastocysts were transplanted to the womb of a pseudo-pregnant mouse female animal, and Cesarean section was conducted upon completion of pregnancy, and the resultant newborn litters were analyzed. EGFP fluorescence was observed under a fluorescent stereoscopic microscope, where it turned out that litter numbers #1, #2 and #3 are chimeric based on the EGFP expression on the body surface. Upon Cesarean section, a pancreas with uniform expression of EGFP was observed in #1 and #2. However, the pancreas of #3 exhibited partial EGFP expression, however, in a mosaic manner. Although #4 was a litter-mate as #1 to 3, no EGFP fluorescence was observed on the body surface. Because the pancreas was deficient upon laparotomy, #4 was a non-chimeric Pdx1 (-/-) mouse (paragraph [0089]).Thus, by analyzing the genotype of the resultant new born mice, i.e. Pdx-1-/- + rat iPS cells and Pdx-1+/- + rat iPS cells, there is evidence provided for the generation of pancreas of rat origin in Pdx-1-/- mouse by blastocyst complementation using rat derived iPS cells (EGFP+) in the Pdx1 (-/-) mice #1 and #2, which 
At the time the invention was made intraspecies blastocyst complementation using a genus of iPS cells and a genus of blastocyst of target-organ deficient non-human mammals to produce a target organ derived from any iPS cell was unpredictable. In other words, the  technique for creating any chimeric non-human mammalian animal by injection of multipotent or pluripotent cells such as human iPS cells, into an inner space of a blastocyst stage fertilized egg to form a chimeric organ when implanted into a female for gestation (e.g., pseudo-pregnant or pregnant female) was unpredictable. Kobayashi et al., (Regenerative Medicine 7, P-019; February 22, 2008; of record IDS filed on 05-09-2011; of record) merely teaches injection of a mouse ES cell line, G4-2 cells (129/SvJ mouse ES cells) into the Pdx1 KO mice blastocyst (i.e. Pdx1 (-/-) and compensating the niche developmentally; that is interspecies complementation.  Polejaeva and Mitalipov (Reproduction. 2013 Mar 7; 145(3):R81-8; of record IDS filed on 05/08/15) teach that while derivation of ESCs or ESC-like cells expressing pluripotency markers has been reported for several species, only mouse and rat ESCs have been shown so far to contribute to germline chimeras. Polejaeva and Mitalipov continue to teach that it is currently assumed that species-specific differences in ESC maintenance and culture between mouse and farm animals are the posing factors challenging the identification and derivation of putative ESCs in farm animals (pg 5, paragraph 5). Brevini et al., (Theriogenology (2007); 68(1):Pgs. S206–S213; IDS filed on 05/08/15; of record) expands on the challenges encountered in identifying, isolating and characterizing ES cells from domestic animals- principal among them, generating germ line derived chimeras. Although Brevini acknowledges that immense effort has been made to obtain chimeras by injecting putative porcine ESCs into early embryos, Brevini teaches no germ line transmission has been observed. Brevini teaches, to date, only a single chimera has been described, with no germ line transmission (e.g., “The birth of chimeric piglets was also reported after injecting stem cells derived from primordia germ cells but no gem line transmission was observed). Brevini teaches the birth of chimeric piglets was also reported after injecting stem cells derived from primordial germ cells- but no germ line transmission was observed in these cases. Brevini teaches these results indicate that the only species where germ line transmission has been definitively described following ESCs injection is the mouse. Brevini states that “[this] leave us with the question whether this test can be reliably applied to any other species.” (Pg. S207, Col. 2, para. 1). James et al. (Developmental Biology Volume 295, Issue 1, 1 July 2006, Pages 90–102; of record IDS filed on 05/08/15) discloses the unlikely generation of chimeras from engraftment of hESCs into mouse blastocysts that would develop into viable chimeric embryos. To illustrate, James states, “Our results show that the majority of embryonic chimeras that implanted and retained hESC derivatives were developmentally abnormal/delayed. Rarely, however, hESCs persisted in morphologically normal embryos, demonstrating that hESC engraftment is not irreconcilable with mouse embryogenesis. In fact, the differences between resulting in “pockets” of human cells in a morphologically normal mouse embryo (page 100, col. 2, paragraph 1). Thus the art of James et al. further highlights the unpredictability of using any human embryonic or human iPS cells to obtain a fertilized egg that eventually develops a surrogated host parent mammal to obtain a viable litter wherein the target organ is isolated from the litter. Post-filing art by Solter et al., (2010, Cell; pp. 676-8; of record) while confirming the  generation of  viable rat-mouse chimeras demonstrating that rat iPS cells can rescue organ deficiency in Pdx1 KO  mice, clearly provides support for the unpredictability of the art related to the generation of induced pluripotent stem cells from an enormous genus of animal species, including human iPS cells and cross complementation of unrelated phylogenetic families, when stating  “it is not clear that chimeras between animals belonging to different phylogenetic families or orders would be viable. Indeed, the only attempts to make such chimeras (between a mouse and a bank vole)” (page 678) and “Although human ES and iPS cells offer hope for tissue and cell replacement therapies in the not too distant future, the replacement of complex organs—lung, kidney, liver, gut, and, of course, pancreas—is likely to be much more difficult” (page 678).  In other words, though the same species chimeras were known at the time of filing, same species chimeras meaning mouse/mouse; bovine/bovine; pig/ pig and the like, see Rossant et al.,( J Embryol Exp Morphol 1983 Feb;73:193-205; of record) for mosaicism in interspecific chimaeras between Mus musculus and Mus caroli, as well as manipulation of mouse/rat iPS cells, blastocyst injection,  blastocyst stage fertilized egg transplantation into a pseudo-pregnant or pregnant female animal in vivo or somatic-cell nuclear transfer (SCNT)-produced embryos, all previous studies have failed to produce viable offspring from iPS cells through tetraploid complementation” . Zhao merely discloses the generation of 37 iPS cells from mouse embryonic fibroblast (MEF) cells that were injected into normal mouse blastocysts for efficient blastocyst complementation (page 86). Likewise, post-filing art of Kang et al., (of record) discloses the generation of iPSC lines mouse embryonic fibroblast (MEF) cells and blastocyst-complemented mouse embryos. Post-filing art of Usui et al further highlights the level of contribution of the donor cells to the generated organ is unpredictable as well as  generating an organ in an animal that is deficient in making that organ. Usui et al.,  ( The American Journal of Pathology, Vol. 180, No. 6, June 2012; of record IDS filed on 8/3/2016) further evidences the generation of kidney by blastocyst complementation of mice derived  iPSC-into kidney-deficient mice lacking the SAL-like 1 protein (abstract; p. 2422; col.1). Usui et al., states in page 2425; col. 2:
“In this study, we also injected rat iPSCs into
Sall1_/_ mouse blastocysts; however, to date, we have

observations). If the key molecules in mice involved
in the interactions of the mesenchyme and the
ureteric buds do not cross-react with those in rats, to
vault this hurdle it would be necessary to generate a host
mouse strain lacking all of the lineages that contribute to
the kidney”.[emphasis added].


In short, the art is silent about the generation of transgenic non-human mammals complemented by human iPC cells generated from human embryonic fibroblasts, let alone iPC cells generated from a genus of >5,500 first iPS cells species into >5,416 second non-human surrogate parent mammal, as reasonably encompassed by the claims.
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that injecting any donor iPS of one species into a blastocyst of another species will reliably and predictably produce a heterologous chimeric non-human mammal comprising a viable organ derived from the donor iPS. In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1 is rejected under 35 U.S.C. 102(b) as being anticipated by Nakauchi et al (WO 08/102602; Publication date 28-08-2008; Note that only a translation of the abstract was provided with the IDS filed on 05/09/2011 in the parent application 13/059,941; of record). 
The examiner notes that certified untranslated copies of prior foreign documents Japanese 2008-214711 and Japanese 2009-040045 were provided on February 18, 2011 with the parent application 13/059,941 (now abandoned). However, Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Nakauchi et al disclose a method of for producing a heterologous chimeric non-human mammal, the method comprising steps of:
A) injecting an induced pluripotent stem (iPS) cell [0012] of a first mammalian species into a blastocyst cavity of a non-human mammalian species [0005] heterologous [0017, 56] to that of the iPS cell; and
(B) transplanting the blastocyst injected with the iPS cell in the step (A) into a womb of a non-human host mammal that is the same species as the blastocyst, allowing the chimeric blastocyst to develop, and allowing the non-human host mammal to give birth to the heterologous chimeric non-human mammal, thereby obtaining a heterologous chimeric non-human mammal [0059, 96]. 
Thus, Nakauchi et al anticipate the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Offlield et al., (1996; Development;  pp. 983-95; of record) in view of Chen et al., (1993, PNAS, USA, 90: 4528-4532, IDS 05/09/2011; of record), Okita et al (Nature 448:313-318, 2007; IDS 05/09/2011) and further in view of Kawase et al., (1994, Int. J. Devl. Biol., 38: 385-390, of record).
At the time of filing,  Offlield et al., teaches that when the XlHbox8 homolog, pdx-1 gene was disrupted in mice, homozygous mutant mice (pdx-1 -/- mice) are apancreatic with formation 
While Offlield et al. teach that homozygous mutant mice are apancreatic having pancreatic buds forms that undergo only limited ductal outgrowth and branching, the author does not teach introducing iPS cells into the blastocysts of pdx-1 -/- knockout mice. 
Chen et al. teaches that blastocysts derived from RAG-2 deficient female mice were injected with various types of normal mouse ES cells and then implanted into foster mothers.  Mice derived from RAG-2-deficient blastocysts had small numbers of thymocytes which were all CD4-CD8- (double negative, DN) and neither T nor IgM+B cells in their spleens due to the inability to initiate VDJ recombination. In contrast, injection of normal mouse ES cells into the RAG-2-deficient blastocysts before implantation allowed generation of somatic chimeras with number of DP and SP thymic T cells SP splenic T cells, and IgM+IgD+ splenic B cells that approached those of normal mice of similar age (pages 4529, 2nd col., parag. under Normal ES Cells Can Rescue the RAG-2-Deficient Phenotype to page 4530). Chen et al. teaches that while determining that the cellular origin of the T- and B-cell population, it was found that most of the thymus in RAG-2-deficient mice had developed from the ES cells implanted in RAG-2-/- blastocyts injected with JH/- ES cells and JH/- ES cells (Chen et al., page 4530, second col, 2nd parag; page 4531, first parag.).
The combined teachings of Offlield et al. and Chen fail to disclose iPS cells.
However, at the time of the invention, Okita et al., teaches a method of producing chimeric non-human mammals, e.g., mice, the method comprising the step of introducing induced pluripotent stem cells into a mouse blastocyst (page 316, col. 1, Germline chimaeras). 
Thus, it would have been prima facie obvious for one of ordinary skill in the art  to introduce wild type ES cells into the blastocysts of pdx-1 -/- mice  in order to arrive at pdx-1 -/- that have pancreas formed from the transplanted wild type ES cells. One would have done so in order to determine if rescuing a mouse model for organ development defects is possible before working on a method for rescuing organ defects in humans. Moreover, it would have been prima facie obvious to one of ordinary skill in the art to substitute an embryonic stem cell with an induced pluripotent stem cell in a method of producing an interspecific chimera with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute an embryonic stem cell with an induced pluripotent stem cell in a method of producing an interspecific chimera, particularly because Okita et al., successfully demonstrated 
With regard to the claims being drawn to the iPS cells being allogeneic to the host mouse, Chen et al. teaches that CCE ES cells were introduced into RAG-2-deficient mice with a mixed background of 129Sv and C57BL/6 (Chen et al., page 4528, 2nd col., under Mice and page 4529, 1st col., under Transfection and Screening of ES cells). Additionally, Kawase et al. teaches that CCE ES cells are derived from the 129Sv strain (Kawase et al., page 385, 1st col., 2nd parag.).  Given these teaching, the CCE ES cells are allogeneic because they have a different genetic background from the mixed background of the blastocysts of RAG-2 deficient mice (e.g., an individual different from the non-human mammal) .  It is noted that Kawase et al., also teaches that it is routine to introduce ES cells to blastocysts of mice with different genetic backgrounds, such as BALB/C ES cells with C57BL/6 blastocysts (Kawase et al., page 387, 1st col., 2nd parag. under Production of chimeric mice).  Thus, as evidenced by Chen and Kawase use of mouse ES cells that are allogeneic to the mouse blastocysts is routine in the art.
***
Claims 9 and 10 are rejected over Offlield et al., (1996; Development;  pp. 983-95; of record) in view of Chen et al., (1993, PNAS, pp.  4528-4532, IDS 05/09/2011) and  Okita et al., (Nature 448:313-318, 2007; IDS 05/09/2011) as applied to claim 1 above, and further in view of Brenin et al (Transplantation Proc. 29:1761-1765, 1997; of record in IDS; also filed on 8/3/2016).
The teachings of Chen et al., Okita et al and Kawase are disclosed in the paragraph above. The combined disclosure fails to teach rat iPS cells (e.g., current claims 9 and 10).

With the aim of generating xenogeneic chimeric individuals between mouse and rat, it would have prima facie obvious for one of ordinary skill in the art to select rat stem cells as taught by Brenin or germline-competent rat iPS having an ability equivalent as taught by Okita et al., for complementation of the Pdx1 associated pancreas deficiency in Pdx1−/− mice or Pdx1+/−   , particularly, because mosaicism in intraspecific mouse rat chimeras as a model for analyzing cell lineage relationship during development was known in the art at the time the invention was made. One would have done so in order to determine if rescuing a mouse model for organ development defects is possible in a xenogenic chimera rat-1214197544 mouse before working on a method for rescuing organ defects in humans.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
Provisional Rejection, Obviousness Type Double Patenting - Secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1- 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 13-15 of copending Application No. 16/356570  and claims  of copending Application No. 16/363152. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 1 of  ‘570 is directed to a method for producing a target organ in the living body of a non-human mammal having an abnormality associated with a lack of development of the target organ in the development stage, the target organ being derived from an allogeneic and/or xenogeneic mammal that is an individual different from the non-human mammal, the method comprising:
a)    preparing a cell derived from the allogeneic and/or xenogeneic mammal;
b)    transplanting the cell into a blastocyst stage fertilized egg of the non-human mammal;
c)    developing the fertilized egg in the womb of a non-human surrogate parent mammal to obtain a litter; and
d)    obtaining the target organ from an individual of the litter.

Claim 3 of ‘152 is directed to a method for producing an animal comprising the steps of:
A)    providing a first pluripotent stem cell having the deficiency responsible gene;
B)    growing the first pluripotent stem cell into a blastocyst;
C)    introducing a second pluripotent stem cell into the blastocyst so as to produce a chimeric blastocyst, the second pluripotent stem cell having an ability to complement a deficiency caused by the deficiency responsible    gene;
D)    producing an individual from the chimeric blastocyst, and then selecting an individual in which the any one of an organ and a body part has been complemented by the second pluripotent stem cell.

Claim 1 of the instant invention is directed to a method for producing a target organ in a living body of a non-human mammal having an abnormality associated with a lack of development of the target organ in a development stage, the target organ produced being derived from a different individual mammal that is an individual different from the nonhuman mammal, the method comprising the steps:
a) preparing an induced pluripotent stem cell (iPS cell) derived from the different individual mammal;
b) transplanting the iPS cells into a blastocyst stage fertilized egg of the non-human mammal;
c) developing the fertilized egg in a womb of a non-human surrogate parent mammal to obtain a litter; and
d) obtaining the target organ from the litter individual.

Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of copending Applications No. 16/356570  and 16/363152.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Claims 1-10 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633